DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response the amendment filed on 2/04/22. Claims 1-12 withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (2017/0162096 hereinafter referred to as “Xue”) in view of Li et al. (US 2012/0287381, hereinafter referred to as “Li”).
Xue discloses the semiconductor device substantially as claimed.  See figures 1-8, and corresponding text, where Xue shows, in claim 1, a display including a matrix array of pixels (figure 2; ) composed of light-emitting diodes arranged wherein each pixel is a unitary electronic component having N triplets of three light-emitting diodes with N a non-zero integer (figure 2; [0041]), each light-emitting diode in one triplet emitting in three different spectra unitary electronic component having exactly 3xN+1 electrical contacts (figure 2; [0042],[0054-0060]),  the 3xN light-emitting diodes being produced on one and the same substrate, wherein each light-emitting diode having a dedicated electrical control contact, the 3xN diodes having an electrical contact that is common to said 3xN light-emitting diodes (figures 2; [0048-0050], examiner’s view this as an organic light-emitting diode (OLED) display panel).  

Xue fails to explicitly show, in claim 1, a display including a transparent plate.

Li teaches, in claim 1, a similar display device that includes front and back transparent plates (110, 112) (figure 1; [0057-0060]). In addition, Li provides the advantages of sharpening the color and enhancing the brightness of the image ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a display including a transparent plate, in the device of Xue, according to the teaching of Li, with the motivation of sharpening the color and enhancing the brightness of the image.
 
Xue in view of Li shows, in claim 2 wherein each electronic component includes two triplets of three light-emitting diodes and seven electrical contacts (S0-S6), the two triplets of three light-emitting diodes being produced on one and the same substrate (figure 2), each light-emitting diode having a dedicated electrical control contact, the six diodes having an electrical contact that is common to said six light-emitting diodes, the area occupied by the matrix array of pixels being an order of magnitude smaller than that of the transparent plate (figure 1; [0057-0060], plate by Li; figure 2; [0041-0044], [0048], [0054-0055], [0056-0060]).  

Xue in view of Li shows, in claim 3, wherein each electronic component includes four triplets of three light-emitting diodes and thirteen electrical contacts, the four triplets of three light-emitting diodes being produced on one and the same substrate, each light- emitting diode having a dedicated electrical control contact, the twelve diodes having an electrical contact that is common to said twelve light-emitting diodes, the area occupied by the matrix array of pixels being an order of magnitude smaller than that of the transparent plate (figure 1; [0057-0060], plate by Li; figure 2; [0041-0044], [0048], [0054-0055], [0056-0060]).  

Xue in view of Li shows, in claim 4, wherein the substrate is made of sapphire, silicon carbide or silicon ().  
Xue in view of Li shows, in claim 5, wherein N=1 and the transparent plate including a set of control lines and a set of control columns, for each triplet of diodes, the first electrical control contact is linked to a first line, the second electrical control contact is linked to a second line, the third electrical control contact is linked to the first line and to the second line by means of a sample-and-hold circuit (figure 2; [0041-0044], [0048], [0054-0055], [0056-0060]).  
Xue in view of Li shows, in claim 6, wherein the transparent plate including a set of control lines and a set of control columns, the first triplet of diodes is linked both to a first control column, a second control column and a third control column and to a first control line; the second triplet of diodes is linked both to said first control column, said second control column and said third control column and to a second control line; the third triplet of diodes is linked both to said first control column, said second control column and said third control column and said first control line and to a third control line by means of a first triplet of sample-and-hold circuits; and the fourth triplet of diodes is linked both to said first control column, said second control column and said third control column and to said second control line and said third control line by means of a second triplet of sample-and-hold circuits (figure 1; [0057-0060], plate by Li; figure 2; [0041-0044], [0048], [0054-0055], [0056-0060]).  
Xue in view of Li shows, in claim 7, wherein each sample-and-hold circuit is controlled by the third line and by one of the three control columns (figure 1; [0057-0060], plate by Li; figure 2; [0041-0044], [0048], [0054-0055], [0056-0060]).
Xue in view of Li shows, in claim 8, wherein N=1 and the area of the placement surface of the electronic component is about 300 microns by 300 microns (figures 1-5; [0068-0072]).  
Xue in view of Li shows, in claim 9, wherein the area of the placement surface of the electronic component is about 300 microns by 600 microns (figures 1-5; [0068-0072]). 
Xue in view of Li shows, in claim 10, wherein the area of the placement surface of the electronic component is about 600 microns by 600 microns (figures 1-5; [0068-0072]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 7, 2022